Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections

Claims 2-15 are objected to because of the following informalities:  These claims recite “Apparatus according to claim…” in respective lines 1, which appear to be “The apparatus according to claim …”.  Appropriate corrections are required.

Claim 19 is objected to because of the following informalities:  The claim recites “A computer program according to claim 18…” in line 1, which appear to be “The computer program according to claim 18…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claims 18-19 do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer program without any structural recitation, and therefore, are directed to a program per se.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a program, often referred to as "software per se", include products that do not have a physical or tangible form, and must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See MPEP 2106.03.
In addition, claim 18 recites “A computer program… which is one of: embodied on a record medium,…”, while the broadest reasonable interpretation of a record medium typically covers forms of non-transitory record medium and transitory propagating signals per se in view of the ordinary and customary meaning of a record medium. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter (see MPEP § 2106). 
The Examiner respectfully submits that a claim drawn to such a record medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 in this regard by adding the limitation “non-transitory” to precede the limitation  “record medium”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2018/0182093), in view of Canberk et al. (US 2022/0147139).

Regarding claim 1, Gupta discloses apparatus for simulating visual impairment of a person (para[0013]; para[0018]; see Fig. 1), the apparatus comprising:
a headset worn by a user, the headset displaying a scene to the user (para[0018]-para[0019]; see Fig. 1; “the electronic device 100 is a head-mounted display (HMD)”; “An HMD is a display device that can be worn directly by a user or as part of other headgear” and “can display computer-generated virtual images”); and
a position sensor sensing position of the headset (see 122 in Fig. 1; para[0025]; para[0037]; “sensors of the sensor module 122 may include, among others, head motion tracking sensors (such as gyroscopes, accelerometers and magnetometers),… eye-tracking sensors”, “orientation sensors”, etc. which clearly sense different positions of the HMD; “the sensor module may generate sensor data relating to a user's surrounding environment and the user's own movements while the electronic device 100 is worn and operated by the user”), 
the headset changing: the scene displayed to the user in dependence on an output from the position sensor (para[0029]; para[0037]-para[0040]; see Figs. 1-3D; “sensor data from one or more sensors coupled to the processor may be used in conjunction with camera data in producing simulations of vision defects”; “The sensor data may inform when to trigger certain visual distortions during a live, real-time simulation and what types of distortions are appropriate to apply to images of a scene”; “the processor may receive sensor data from one or more sensors, such as… orientation sensors, and based on an analysis of the sensor data, the appropriate distortions to apply to a selected image of a scene during simulation may be selected”; “a user's interaction with her surrounding environment (e.g. head movement, etc.) may affect the simulated visual effects which are presented to the user in virtual reality”). 
However, Gupta does not appear to expressly disclose the headset changing: an extent of obscuration of the scene displayed to the user in dependence on an output from the position sensor.
Canberk discloses a headset changing: an extent of obscuration of a scene displayed to a user in dependence on an output from a position sensor (see Abstract; para[0036]; para[0042]-para[0044]; para[0050]; para[0109]-para[0112]; para[0138]-para[0146]; see e.g. eyewear device 100 in Figs. 1A-1B and 9B, and Figs. 14A-16B;  “Eyewear device determines a field of view adjustment to the initial field of view of the initial displayed image based on the detected movement of the user”; “the eyewear device 100… includes a head movement tracker (element 109 of FIG. 1B)”; “Variation along the horizontal axis slides three-dimensional objects, such as characters, Bitmojis, application icons, etc. in and out of the field of view by, for example, hiding, unhiding, or otherwise adjusting visibility of the three-dimensional object”; “In another example, when the user looks downwards on the vertical axis, the eyewear device 100 may power down”; see e.g. in “FIG. 14A, an initial field of view 1406A of the initial displayed image 1405A includes a left animated character 1407A and a center animated character 1407B in the observable visual area and angle of view”, “Successive field of view 1406B of the successive displayed image 1405B includes a center animated character 1407B and a right animated character 1407C”, “successive field of view 1406B corresponding to the successive head direction or successive eye direction has a left animated character 1407A outside of the observable visual area and angle of view” and “field of view adjustment 1405 renders visible (e.g., unhides) a first three-dimensional graphical object (e.g., right animated character 1407C) which was not visible during the initial displayed image 1405A”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Gupta’s invention, with the teachings in Canberk's invention, to have the headset changing: an extent of obscuration of the scene displayed to the user in dependence on an output from the position sensor, in order to consider and better use the small field of view provided by head mounted image displays on an eyewear device (para[0036]).

Regarding claim 2, Gupta and Canberk disclose all the limitations as applied above (see claim 1). In addition, Canberk discloses the headset changes a spatial extent of obscuration of the displayed scene in dependence on the output from the position sensor (see Abstract; para[0036]; para[0042]-para[0044]; para[0050]; para[0109]-para[0112]; para[0138]-para[0146]; see Figs. 13-16B;  “Eyewear device determines a field of view adjustment to the initial field of view of the initial displayed image based on the detected movement of the user”; “Variation along the horizontal axis slides three-dimensional objects, such as characters, Bitmojis, application icons, etc. in and out of the field of view by, for example, hiding, unhiding, or otherwise adjusting visibility of the three-dimensional object”; “In another example, when the user looks downwards on the vertical axis, the eyewear device 100 may power down”; see e.g. in “FIG. 14A, an initial field of view 1406A of the initial displayed image 1405A includes a left animated character 1407A and a center animated character 1407B in the observable visual area and angle of view”, “Successive field of view 1406B of the successive displayed image 1405B includes a center animated character 1407B and a right animated character 1407C”, “successive field of view 1406B corresponding to the successive head direction or successive eye direction has a left animated character 1407A outside of the observable visual area and angle of view” and “field of view adjustment 1405 renders visible (e.g., unhides) a first three-dimensional graphical object (e.g., right animated character 1407C) which was not visible during the initial displayed image 1405A”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the headset changes a spatial extent of obscuration of the displayed scene in dependence on the output from the position sensor, as also taught by Canberk, in order to consider and better use the small field of view provided by head mounted image displays on an eyewear device (para[0036]).

Regarding claim 3, Gupta and Canberk disclose all the limitations as applied above (see claim 1). In addition, Gupta discloses the scene displayed by the headset is a virtual scene displayed on a display comprised in the headset and on an inside of the headset, the headset configured such that substantially no real scene other than the inside of the headset is seen by the user when the headset is worn and in use (para[0018]; “the electronic device 100 is a head-mounted display (HMD)”, “that can be worn directly by a user or as part of other headgear” and “can display computer-generated virtual images”; “the electronic device 100 may take the form of smart glasses having… a virtual reality (VR) headset for displaying an immersive VR environment”, with which no real scene other than the VR environment scene is seen by the user wearing the electronic device 100).

Regarding claim 4, Gupta and Canberk disclose all the limitations as applied above (see claim 1). In addition, Canberk discloses change in extent of obscuration comprises change in field of vision provided to the user by the headset (see Abstract; para[0036]; para[0042]-para[0044]; para[0050]; para[0109]-para[0112]; para[0138]-para[0146]; see Figs. 13-16B;  “Eyewear device determines a field of view adjustment to the initial field of view of the initial displayed image based on the detected movement of the user”; “Variation along the horizontal axis slides three-dimensional objects, such as characters, Bitmojis, application icons, etc. in and out of the field of view by, for example, hiding, unhiding, or otherwise adjusting visibility of the three-dimensional object”; “In another example, when the user looks downwards on the vertical axis, the eyewear device 100 may power down”; see e.g. in “FIG. 14A, an initial field of view 1406A of the initial displayed image 1405A includes a left animated character 1407A and a center animated character 1407B in the observable visual area and angle of view”, “Successive field of view 1406B of the successive displayed image 1405B includes a center animated character 1407B and a right animated character 1407C”, “successive field of view 1406B corresponding to the successive head direction or successive eye direction has a left animated character 1407A outside of the observable visual area and angle of view” and “field of view adjustment 1405 renders visible (e.g., unhides) a first three-dimensional graphical object (e.g., right animated character 1407C) which was not visible during the initial displayed image 1405A”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have change in extent of obscuration comprises change in field of vision provided to the user by the headset, as also taught by Canberk, in order to consider and better use the small field of view provided by head mounted image displays on an eyewear device (para[0036]).

Regarding claim 5, Gupta and Canberk disclose all the limitations as applied above (see claim 4). In addition, Gupta discloses the headset comprises a display which is viewed by the user when the headset is worn (para[0018]; “the electronic device 100 is a head-mounted display (HMD)”, “that can be worn directly by a user or as part of other headgear” and “can display computer-generated virtual images, live real-world views, or combinations of both (e.g. virtual images superimposed on a view of a real-world environment)”).
In addition, Canberk discloses the headset changing a proportion of a whole area of the display which displays the scene to the user whereby there is change in the proportion of a whole scene displayed to the user (see Abstract; para[0036]; para[0042]-para[0044]; para[0050]; para[0109]-para[0112]; para[0138]-para[0146]; see Figs. 13-16B;  see e.g. in “FIG. 14A, an initial field of view 1406A of the initial displayed image 1405A includes a left animated character 1407A and a center animated character 1407B in the observable visual area and angle of view”, “Successive field of view 1406B of the successive displayed image 1405B includes a center animated character 1407B and a right animated character 1407C”, “successive field of view 1406B corresponding to the successive head direction or successive eye direction has a left animated character 1407A outside of the observable visual area and angle of view” and “field of view adjustment 1405 renders visible (e.g., unhides) a first three-dimensional graphical object (e.g., right animated character 1407C) which was not visible during the initial displayed image 1405A”; as shown in the example in Figs. 14A-14B, a proportion of a whole area of the display which displays the scene to the user whereby there is change in the proportion of a whole scene displayed to the user, is changed, as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the headset changing a proportion of a whole area of the display which displays the scene to the user whereby there is change in the proportion of a whole scene displayed to the user, as also taught by Canberk, in order to adjust, consider and better use the small field of view provided by head mounted image displays on an eyewear device (para[0036]).

Regarding claim 6, Gupta and Canberk disclose all the limitations as applied above (see claim 4). In addition, Canberk discloses providing for progressive change in the field of vision provided by the headset to the user in dependence on the output from the position sensor (see Abstract; para[0036]; para[0042]-para[0044]; para[0050]; para[0109]-para[0112]; para[0138]-para[0146]; see Figs. 13-16B; see in Figs. 14A-16B “Examples of successive displayed images 1405B, 1505B, and 1605B” from “initial displayed images 1405A, 1505A, and 1605A” “based on field of view adjustments 1410, 1510, and 1610”; see e.g. in “FIG. 14A, an initial field of view 1406A of the initial displayed image 1405A includes a left animated character 1407A and a center animated character 1407B in the observable visual area and angle of view”, “Successive field of view 1406B of the successive displayed image 1405B includes a center animated character 1407B and a right animated character 1407C”, “successive field of view 1406B corresponding to the successive head direction or successive eye direction has a left animated character 1407A outside of the observable visual area and angle of view” and “field of view adjustment 1405 renders visible (e.g., unhides) a first three-dimensional graphical object (e.g., right animated character 1407C) which was not visible during the initial displayed image 1405A”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have providing for progressive change in the field of vision provided by the headset to the user in dependence on the output from the position sensor, as also taught by Canberk, in order to adjust, consider and better use the small field of view provided by head mounted image displays on an eyewear device (para[0036]).

Regarding claim 7, Gupta and Canberk disclose all the limitations as applied above (see claim 6). In addition, Canberk discloses the field of vision changes progressively in dependence on progressive change in a particular direction of position of the headset as sensed by the position sensor (see Abstract; para[0036]; para[0042]-para[0044]; para[0050]; para[0109]-para[0112]; para[0138]-para[0146]; see Figs. 13-16B; see in Figs. 14A-16B “Examples of successive displayed images 1405B, 1505B, and 1605B” from “initial displayed images 1405A, 1505A, and 1605A” “based on field of view adjustments 1410, 1510, and 1610”; see e.g. in “FIG. 14A, an initial field of view 1406A of the initial displayed image 1405A includes a left animated character 1407A and a center animated character 1407B in the observable visual area and angle of view”, “Successive field of view 1406B of the successive displayed image 1405B includes a center animated character 1407B and a right animated character 1407C”, “successive field of view 1406B corresponding to the successive head direction or successive eye direction has a left animated character 1407A outside of the observable visual area and angle of view” and “field of view adjustment 1405 renders visible (e.g., unhides) a first three-dimensional graphical object (e.g., right animated character 1407C) which was not visible during the initial displayed image 1405A”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the field of vision changes progressively in dependence on progressive change in a particular direction of position of the headset as sensed by the position sensor, as also taught by Canberk, in order to adjust, consider and better use the small field of view provided by head mounted image displays on an eyewear device, while providing adjustments to a user interface based on head movement by a user (para[0002]; para[0036]).

Regarding claim 8, Gupta and Canberk disclose all the limitations as applied above (see claim 7). In addition, Canberk discloses the field of vision is reduced progressively as the headset position is directed at least one of progressively downwards and progressively upwards from being directed ahead, the field of vision being reduced from an upper periphery of the field of vision (see Abstract; para[0036]; para[0042]-para[0044]; para[0050]; para[0109]-para[0112]; para[0138]-para[0146]; “Eyewear device determines a field of view adjustment to the initial field of view of the initial displayed image based on the detected movement of the user”; e.g. “when the user looks downwards on the vertical axis, the eyewear device 100 may power down”, which successively reduces the field of view of the scene).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the field of vision is reduced progressively as the headset position is directed at least one of progressively downwards and progressively upwards from being directed ahead, the field of vision being reduced from an upper periphery of the field of vision, as also taught by Canberk, in order to better adjust and consider the small field of view provided by head mounted image displays on an eyewear device, when providing adjustments to a user interface based on head movement by a user (para[0002]; para[0036]).

Regarding claim 9, Gupta and Canberk disclose all the limitations as applied above (see claim 4). In addition, Gupta discloses providing for change in the displayed scene in dependence on sensed rotation and sensed translation  (para[0025]; para[0029]; para[0037]-para[0040]; see Figs. 1-3D; “The sensors of the sensor module 122 may include, among others, head motion tracking sensors (such as gyroscopes, accelerometers and magnetometers)”, thus measuring different linear and angular positions; “the processor may receive sensor data from one or more sensors,… and based on an analysis of the sensor data, the appropriate distortions to apply to a selected image of a scene during simulation may be selected”).
In addition, Canberk discloses providing for change in field of vision in dependence on sensed rotation (see Abstract; para[0036]; para[0042]-para[0044]; para[0046];  para[0050]; para[0109]-para[0112]; para[0138]-para[0146]; see Figs. 13-16B;  “Eyewear device determines a field of view adjustment to the initial field of view of the initial displayed image based on the detected movement of the user”; e.g. “the head movement tracker 109 includes an inertial measurement unit (IMU)”, wherein “principal axes are referred to as pitch, roll, and yaw axes”; see e.g. in “FIG. 14A, an initial field of view 1406A of the initial displayed image 1405A includes a left animated character 1407A and a center animated character 1407B in the observable visual area and angle of view”, “Successive field of view 1406B of the successive displayed image 1405B includes a center animated character 1407B and a right animated character 1407C”, “successive field of view 1406B corresponding to the successive head direction or successive eye direction has a left animated character 1407A outside of the observable visual area and angle of view” and “field of view adjustment 1405 renders visible (e.g., unhides) a first three-dimensional graphical object (e.g., right animated character 1407C) which was not visible during the initial displayed image 1405A”; “Because the field of view adjustment 1410 is horizontally to the right (e.g., by about)10°, the left animated character 1407A does not appear in the successive displayed image 1405B”; “Angles associated with detected eye movement or head movement can vary and may be between 2° to 15° horizontally or vertically, for example”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have providing for change in field of vision in dependence on sensed rotation, as also taught by Canberk, in order to adjust, consider and better use the small field of view provided by head mounted image displays on an eyewear device, while providing adjustments to a user interface based on head movement by a user (para[0002]; para[0036]).
Even though the combination of Gupta and Canberk does not appear to expressly disclose  providing for the change in field of vision in dependence on sensed rotation only of sensed rotation and sensed translation, this would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, since the applicant has not disclosed that it solves any stated problem or is for any particular purpose (see page 3, lines 15-20, and page 4, lines 5-10 of the Specification), and it appears that the invention would perform equally well with the change in field of vision as provided by the combination of Gupta and Canberk.

Regarding claim 10, Gupta and Canberk disclose all the limitations as applied above (see claim 1). In addition, Gupta discloses the headset comprises a display and the display comprises an array of pixels (para[0018]; para[0034]; “the electronic device 100 is a head-mounted display (HMD)”; “An HMD is a display device that can be worn directly by a user or as part of other headgear”, and clearly includes pixels for which “various different techniques for altering pixel data for the selected image may be employed”).
In addition, Canberk discloses the display being controlled such that plural pixels in the array of pixels are of substantially uniform colour whereby at least part of the scene is not displayed to the user (see Abstract; para[0036]; para[0042]-para[0044]; para[0050]; para[0076]; para[0109]-para[0112]; para[0138]-para[0146]; “Image display of optical assembly 180A-B can have a field of view with an angle of coverage between 15° to 30°, for example 24°, and have a resolution of 480×480 pixels”; “Eyewear device determines a field of view adjustment to the initial field of view of the initial displayed image based on the detected movement of the user”; e.g. “when the user looks downwards on the vertical axis, the eyewear device 100 may power down”, by which pixels are substantially of uniform color (dark/black) and no scene is displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the display being controlled such that plural pixels in the array of pixels are of substantially uniform colour whereby at least part of the scene is not displayed to the user, as also taught by Canberk, for the advantage of an improved control alternative that takes into consideration the small field of view provided by head mounted image displays on an eyewear device when providing adjustments to a user interface based on head movement by a user (para[0002]; para[0036]).

Regarding claim 15, Gupta and Canberk disclose all the limitations as applied above (see claim 1). In addition, Gupta discloses computing apparatus, the computing apparatus storing at least one scene to be displayed to a user of the apparatus, the headset receiving a stored scene from the computing apparatus for display of the received scene to the user (para[0018]-para[0021]; para[0030]; see e.g. in Fig. 1 processor 102 together with memory 124, or and an external computer; “HMDs can display computer-generated virtual images”; The electronic device 100 includes display unit 104 which “may output information based on a control command from the processor 102 or data received directly from one or more external sources (e.g. desktop computers, mobile devices,… etc.)”; “the processor may receive encoded video data for a stereoscopic video and extract left-eye video frame data and right-eye video frame data from the encoded video data to obtain first and second images of a scene”; “The images may be received in real-time or transmitted from memory associated with the respective cameras”; “In some embodiments, the first and second images may be pre-processed images that are transmitted by an external source, such as a desktop computer, a mobile communications device, or an external memory/storage”).

Regarding claim 16, Gupta and Canberk disclose all the limitations as applied above (see claim 15). In addition, Gupta discloses the computing apparatus receives the output from the position sensor (para[0019]; para[0025]-para[0026]; “The processor 102 may be communicably coupled with a plurality of device subsystems including… a sensor module 122”; “upon detection that the electronic device 100 is worn by a user (e.g. via readings from a proximity sensor) or that the electronic device 100 is in active use, one or more sensors of the sensor module 122 may be configured to start generating sensor data”, including head motion/position data; “Each sensor may be configured to transmit collected sensor data to the processor 102 and/or the memory 124”).
In addition, Canberk discloses a computing apparatus controlling the extent of obscuration in dependence on received output from the position sensor (see Abstract; para[0036]; para[0042]-para[0044]; para[0050]; para[0098]; para[0102]-para[0103]; para[0105]; para[0108]-para[0112]; para[0138]-para[0146]; see e.g. 930 and/or 990 in Fig. 9B; “Eyewear device determines a field of view adjustment to the initial field of view of the initial displayed image based on the detected movement of the user”; “the eyewear device 100… includes a head movement tracker (element 109 of FIG. 1B)”; “Variation along the horizontal axis slides three-dimensional objects, such as characters, Bitmojis, application icons, etc. in and out of the field of view by, for example, hiding, unhiding, or otherwise adjusting visibility of the three-dimensional object”; “In another example, when the user looks downwards on the vertical axis, the eyewear device 100 may power down”; “Execution of the programming by the processor (element 932 of FIGS. 9A-B) further configures the eyewear device 100 to detect movement of a user of the eyewear device by: (i) tracking, via the head movement tracker (element 109 of FIG. 1B)”;  “Execution of the programming by the processor (element 932 of FIGS. 9A-B) further configures the eyewear device 100 to determine a field of view field of view adjustment to the initial field of view of the initial displayed image based on the detected movement of the user”; “The field of view adjustment includes a successive field of view corresponding to a successive head direction or a successive eye direction”; “Execution of the programming by the processor (element 932 of FIGS. 9A-B) further configures the eyewear device 100 to generate a successive displayed image of the sequence of displayed images based on the field of view adjustment”; “Execution of the programming by the processor (element 932 of FIGS. 9A-B) further configures the eyewear device 100 to present, via the image display of the optical assembly 180A-B, the successive displayed image”; see Figs. 14A-16B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the computing apparatus controlling the extent of obscuration in dependence on the received output from the position sensor, as also taught by Canberk, for the advantage of a reliable mechanism to execute operations for a better use of the small field of view provided by head mounted image displays on an eyewear device (para[0036]).

Regarding claim 17, it is analogous to claim 1, except it is a method claim (see para[0012] and Figs. 1 and 2 of Gupta; and Figs. 1A-1B, 13 and 14A-16B of Canberk), and therefore, it is rejected for the same reasons as claim 1 above.

Regarding claim 18, Gupta and Canberk disclose all the claim limitations as applied above (see claim 17). In addition, both Gupta and Canberk in the combination disclose a computer program comprising program instructions for causing a computer to control the headset and the position sensor of claim 17 to perform the method according to claim 17 (see para[0014], para[0024] and Fig. 1 of Gupta; and para[0042]-para[0043], para[0109]-para[0112] and Fig. 9B of Canberk).

Regarding claim 19, Gupta and Canberk disclose all the claim limitations as applied above (see claim 18). In addition, both Gupta and Canberk in the combination disclose a computer program according to claim 18 which is one of: embodied on a record medium; embodied in a read only memory; and stored in a computer memory (see para[0014], para[0019], para[0024] and Fig. 1 of Gupta; and para[0042]-para[0043], para[0109]-para[0112], para[0149] and Fig. 9B of Canberk) .
Claim(s) 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2018/0182093), in view of Canberk et al. (US 2022/0147139), as applied to claim 1 above, and further in view of Allen et al. (US 2018/0025521).

Regarding claim 11, Gupta and Canberk disclose all the limitations as applied above (see claim 1). However, Gupta and Canberk do not appear to expressly disclose controlling a display comprised in the headset such that at least one of saturation of the displayed scene and contrast of the displayed scene are lower than a level perceived by an average visually unimpaired 40-year-old person.
Allen discloses controlling a display comprised in a headset such that at least one of saturation of a displayed scene and contrast of a displayed scene are lower than a level (para[0013]; para[0028]; para[0031]-para[0032]; para[0036]; para[0040]; see Figs. 1 and 3-5; “apparatus 100 may be a head mounted video device”; “the user may interface with the head mounted video display device and enter one or more user preferences for the virtual image”; “In one example, the one or more user preferences may include…, a contrast level of the virtual image, and the like”; e.g. “the sub-region 318 of the virtual image 112 may require a higher level of brightness, a lighter color and/or a lower contrast since the sub-region 318 is overlaid on the sub-region 310 that includes the darker shades”; “the method 400 adjusts the virtual image based upon the analysis of the virtual image 112,… and the user preference for the virtual image 112”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Gupta and Canberk, with the teachings in Allen’s invention, to have controlling a display comprised in the headset such that at least one of saturation of the displayed scene and contrast of the displayed scene are lower than a level, for the advantage being able to make adjustments according to different users preferences and needs, and to provide a user satisfactory experience about the apparatus across a reasonable range of viewing conditions (para[0002]-para[0003]).
Even though the combination of Gupta, Canberk and Allen does not appear to expressly disclose the level being a level perceived by an average visually unimpaired 40-year-old person, this specific level and age would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, since the applicant not disclosed that this specific level and age solve any stated problem or are for any particular purpose (see para[0027], para[0054], para[0075] of the Specification), and it appears that the invention would perform equally well with a level based e.g. on preference/design/need, as provided by the combination of Gupta, Canberk and Allen.

Regarding claim 12, Gupta, Canberk and Allen disclose all the limitations as applied above (see claim 11). In addition, Allen discloses at least one of saturation and contrast is lower irrespective of headset position detection (para[0013]; para[0028]; para[0031]-para[0032]; para[0036]; para[0040]; para[0043]; see Figs. 1 and 3-5; “the user may interface with the head mounted video display device and enter one or more user preferences for the virtual image”; “In one example, the one or more user preferences may include…, a contrast level of the virtual image, and the like”; “the method 400 adjusts the virtual image based upon the analysis of the virtual image 112,… and the user preference for the virtual image 112”; that is, the user can set a lower contrast based on preference, and thus irrespective of headset position detection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have at least one of saturation and contrast is lower irrespective of headset position as sensed by the position sensor, as taught by the combination of Gupta, Canberk and Allen, for the advantage of being able to make adjustments according to different users preferences and needs, and to provide a user satisfactory experience about the apparatus across a reasonable range of viewing conditions (para[0002]-para[0003]).

Regarding claim 14, Gupta, Canberk and Allen disclose all the limitations as applied above (see claim 11). Even though the combination of Gupta, Canberk and Allen does not appear to expressly disclose contrast is at least 90% lower than a level perceived by the average visually unimpaired 40-year-old person, this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2018/0182093), in view of Canberk et al. (US 2022/0147139) and Allen et al. (US 2018/0025521), as applied to claim 11 above, and further in view of Bathiche et al. (US 2014/0200079).

Regarding claim 13, Gupta, Canberk and Allen disclose all the limitations as applied above (see claim 11). However, Gupta, Canberk and Allen do not appear  to expressly disclose saturation is at least 70% lower than a level perceived by the average visually unimpaired 40-year-old person.
Bathiche discloses saturation of a displayed scene lower than a level (para[0002]; para[0112];  “the system may reduce the saturation or spectral content”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Gupta, Canberk and Allen with the teachings in Bathiche’s invention, to have saturation lower than a level, for the advantage of  reducing image complexity (para[0112]).
Even though the combination of Gupta, Canberk, Allen and Bathiche does not appear to expressly disclose saturation is at least 70% lower than a level perceived by the average visually unimpaired 40-year-old person, this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623